Citation Nr: 0723109	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than November 22, 
2004, for the grant of a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).


FINDINGS OF FACT

1.  A formal claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) was received by VA on November 22, 2004.

2.  An informal claim for TDIU was not received by VA prior 
to November 22, 2004.

3.  The evidence of record does not show that the veteran's 
service-connected disabilities precluded the veteran from 
obtaining or retaining substantially gainful employment 
within one year prior to November 22, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 22, 
2004, for the grant of TDIU, have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in December 2004 satisfied the duty to notify provisions.  In 
addition, the veteran was provided with the statutory 
regulations regarding the assignment of effective dates in a 
September 2005 statement of the case and a subsequent April 
2006 letter.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman, 19 
Vet. App. at 491.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for TDIU was, in essence, an 
application for an increased rating.  See Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 
Vet. App. 537 (1995).  VA law provides that the effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2006).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006). 

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed or disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of VA examination 
or VA hospitalization will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157(b)(1).  For VA 
medical facilities, the date of the actual treatment is 
accepted as the date of the claim.  However, for other 
medical records, the date of receipt by VA is fixed as the 
date of the claim.  38 C.F.R. § 3.157.

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
a determination of the date of the receipt of the claim for 
the increased rating, as well as a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case: if an increase in disability occurs after the 
claim is filed, the proper effective date is the date that 
the increase is shown to have occurred (date entitlement 
arose); if an increase in disability precedes the claim by a 
year or less, the proper effective date is the date that the 
increase is shown to have occurred (factually ascertainable); 
and if an increase in disability precedes the claim by more 
than a year, the proper effective date is the date that the 
claim is received (date of claim).  Id. at 126.

A February 2003 VA outpatient medical report stated that the 
veteran had lost his job in October 2000 and had not been 
able to find another job since then.

A February 2003 VA mental health consultation report stated 
that the veteran lost his job after September 11, 2001, had 
found the job market "poor," and was selling recreational 
vehicles.

A July 2003 VA post-traumatic stress disorder (PTSD) 
examination report stated that the veteran had lost his job 
the previous year and was looking for another one.  The 
examiner stated that the veteran's psychiatric problems did 
not prevent him from getting employment.

An August 2003 VA diabetes examination report stated that the 
veteran lost his job 1 1/2 years before.

An August 2003 rating decision granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent 
evaluation, effective March 28, 2003.

A March 2004 rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation, effective March 
18, 2003.  The combined disability rating was stated as 40 
percent, effective March 18, 2003.

An April 2004 VA outpatient mental health report stated that 
the veteran had "serious difficulty maintaining 
relationships . . . vocationally.  The veteran's psychiatric 
illness causes him to have severe difficulty maintaining work 
relationships."

An April 2004 rating decision granted a higher initial 
evaluation of 50 percent for the veteran's PTSD, effective 
March 18, 2003.  The combined disability rating was stated as 
60 percent, effective March 18, 2003.

A November 2004 rating decision granted service connection 
for tinnitus and assigned a 10 percent evaluation, effective 
April 15, 2003.  Service connection for bilateral hearing 
loss was granted with a noncompensable evaluation, effective 
September 3, 2004.  Service connection for separate claims of 
peripheral neuropathy of the right upper, left upper, right 
lower, and left lower extremities was also granted and each 
of these claims was assigned a 10 percent evaluation, 
effective April 15, 2004.  The combined disability rating was 
stated as 60 percent, effective March 18, 2003, and 80 
percent, effective April 15, 2004.

A formal claim for TDIU was received by VA on November 22, 
2004.

A December 2004 VA outpatient mental health report stated 
that the veteran was unemployable.

A December 2004 VA PTSD examination report stated that the 
veteran was laid off 2 1/2 years before and had been unable to 
find work since.  The examiner stated that the veteran's 
psychiatric problems did not prevent him from getting 
employment.

A February 2005 Social Security Administration (SSA) notice 
of award letter stated that under SSA rules, the veteran 
became disabled on June 2, 2003.

A March 2005 rating decision granted entitlement to TDIU, 
effective November 22, 2004.

In a March 2005 notice of disagreement, the veteran's 
representative stated that the veteran claimed his 
disabilities made him unemployable in December 2003.

In a January 2006 appeal to the Board, the veteran's 
representative stated that the SSA found that the veteran was 
unemployable effective December 2003.

At a May 2006 hearing before the Board, the veteran stated 
that he was first told by a physician that his 
service-connected disorders made him unemployable in "late 
2001."  The veteran's representative stated that the veteran 
filed his initial claim for service connection for PTSD in 
March 2003 and that the subsequent November 2004 TDIU claim 
was filed at that time due to the time required to reach the 
required statutory range to allow for a TDIU grant.  He 
stated that VA should have obtained the veteran's SSA records 
at the time of this initial PTSD claim.  The veteran's 
representative stated that the veteran filed a claim for SSA 
disability compensation in June 2003 and that this was "an 
inferred claim."  The veteran's representative stated that 
the veteran's effective date for the grant of TDIU should be 
June 2, 2003.

The record shows that the veteran filed a formal TDIU claim 
on November 22, 2004.  Initially, the Board finds no document 
or evidence on file that can be construed as an informal 
claim for a TDIU prior to November 22, 2004.  Even if the 
veteran's SSA records were considered to be an informal claim 
for TDIU, they were not received by VA until after November 
2004.  None of the veteran's communications with VA prior to 
November 2004 identified TDIU as a benefit sought.  The Board 
notes that there are multiple VA medical records dated prior 
to November 2004 which address the veteran's employment and 
employability, including an April 2004 VA outpatient mental 
health report.  However, none of the medical records stated 
that the veteran's service-connected disabilities precluded 
substantially gainful employment and the July 2003 VA PTSD 
examination report even stated that the veteran's psychiatric 
problems did not prevent him from getting employment.  In 
fact, the first medical evidence of record which stated that 
the veteran's service-connected disabilities rendered him 
unemployable was the December 2004 VA outpatient mental 
health report.  Although the evidence shows that the veteran 
was unemployed since at least March 2003, the question in a 
TDIU case is whether the veteran is capable of performing the 
physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, none of the 
medical evidence received by VA prior to November 2004 was 
sufficiently related to a claim to TDIU to meet the informal 
claim requirements of 38 C.F.R. § 3.157(b).

The veteran's representative argues that an effective date of 
June 2, 2003 is warranted because that was the date that the 
veteran submitted a disability claim to SSA.  In this regard, 
the Board notes that SSA determinations are not binding upon 
VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, even if the veteran's SSA disability application was 
considered to be an informal claim for TDIU, such an 
application has never been submitted to VA.  Indeed, the only 
SSA record currently associated with the veteran's claims 
file is the Notice of Award which was dated in February 2005 
and received by VA in March 2005.  As such, there is no 
evidence of record from SSA that could conceivably be 
considered an informal claim for TDIU prior to November 2004.

Furthermore, the medical evidence of record does not show 
that the veteran's service-connected disabilities precluded 
obtaining or retaining substantially gainful employment 
within one year of the date of the veteran's formal claim for 
TDIU.  As such, an effective date earlier than November 22, 
2004 for TDIU is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the veteran filed an informal claim for TDIU 
prior to November 2004 or that the veteran's 
service-connected disabilities underwent an increase in 
severity within one year prior to November 2004, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than November 22, 2004, for the 
grant of a TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


